GIBBONS, J.
The first point to be settled on this bill of exceptions is, what questions are properly presented by it for our decision ? The court below excluded certain evidence offered by the defendant, and that is one of the errors here assigned. But it does not appear that the defendant excepted to this ruling of the court, except by implication; and the question now is, whether we can here consider it. This is not an open question in this court. The repeated decisions upon it, with which we are fully satisfied, prevent us from its further discussion. We can only regard such questions as are raised by specific exceptions to each ruling of the court below in the progress of the cause; and in the construction of the bill of exceptions, for the purpose of ascertaining what was or was not excepted to, we will construe it most strongly against the party excepting.
It is contended, that the pronoun “ which,” in the phrase “ to which the defendant excepted,” in the last paragraph in the bill of exceptions, relates back to the previous ruling of the court against the defendant on the testimony offered by him; but we are not more at liberty to give it that construction. In the case of Andress v. Broughton, 21 Ala. 200, this precise question arose, and this court decided against the con-stuction here contended for. See also the case of Croft v. Ferrell et al. 21 Ala. 351. From these decisions we are not disposed to depart, how much soever they may seem to conflict with the case of Fletcher v. Wilson, 1 Ala. 602.
The judgment of'the court below on the proof before it, as set out in the bill of exceptions, we think was correct, and it is consequently affirmed.